Title: Enclosure: Thomas Jefferson’s Account with Joseph Milligan, [ca. 2 December 1811]
From: Milligan, Joseph,Jefferson, Thomas
To: 


            Thomas Jefferson Esqr
            In a/c with Joseph Milligan
            
              
                1809
         
                June
                
            17
         
                
            To
                
            
              
             Binding 2 Oc State papers
                1.25
                
            
         
                }
              
      
              
                
                
                
                
                
            
		  Half ditto Journal House Rep
            
         
                
            .50
              
      
              
                
                
                
                
                
             DittoDitto
            senate
            
         
                
            50
              
      
              
                
                
                
                
                Ditto 1 folio Vol state papers
         
                1.50
              
      
              
                
                
                
                
                Binding 2 Volume A Gardener
            
            
         
                1
              
      
              
                
            
         
                
                
                
                
                
                
                
                
            4.75
              
              
                
            
         
              
      
              
                
                July
                
            5
         
                
            To
                
            
            2 Nautical Almanacs
            
         
                
                
                
                
            2.50
              
              
                
                
                
            28
         
                
            To
                
            1 Ream H Pres’d paper & expences
         
                
                
                
                
            8.12½
              
              
                1810
                February
         
                
            3
         
                
            To
                
             
            
            
		  1 Sett Parents Assistant
            
         
                
                
                
                
            300
              
              
                1811
                May
                
            14
         
                
            To
                
            
            
		  1 Edgeworths Moral Tales (Ex)
            
            
         
                
                
                
                
            4—
              
              
                
                
                
                
                
            
            
		   1 Modern Griselda
            
         
                
                
                
                
            175
              
              
                
                
                
                
                
            
             1 Humboldts 
            New spain
            
            
         
                
                
                
                25
      
              
                
                
                
                To
                
            
              
		  3 Volumes American Ornithology
            
         
                
                
                
                
            36—
              
              
                
                
                
                
                
                
                
                
                $65.12½
              
            
          